DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 02 JUL 21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  This is with particular respect to DE 3627573 A1.
Claim Objections
Claim 11 is objected to because of the following informalities: between “carrier” and “not” in line 8 (2nd from last), --are-- should be inserted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “short” in claims 1, 7, 11, 14, 16, and 18 is a relative term which renders the claims indefinite.  The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the claims are ambiguous because Applicant has not disclosed the manner for determining the length of the cam pin.
Claim 12 recites the limitation “plurality of bearings” in line 3.  Because “a plurality of bearings” is previously recited in claim 1 and because the limitation in claim 12 is not preceded by an article, it is not clear whether such is a separate and distinct plurality from that of claim 1.  Presumably, the two are the same plurality.  Such is how this limitation will be further treated.
Claim 12 further recites the limitation “the bearing” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Suggested is inserting --bearing-- after “one” in line 2.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,571,671 to Engel (cited by Applicant).
Re: claim 1, Engel discloses the claimed invention including a firearm operating system comprising: a forward bolt, inter alia, 44, e.g., Fig. 7, comprising an internal cavity 45; a carrier 50 disposed on a rear side of the forward bolt (as shown), wherein the carrier comprises a cavity (that in which elements 112 and 114 are disposed); a short cam pin 74 (as best understood); a plurality of bearings 81; a retracted configuration, e.g., Fig. 6; and a deployed configuration, e.g., Fig. 7, wherein: at least a portion of a forward section of the short cam pin is disposed within the internal cavity of the forward bolt (as shown); at least a portion of a rear section of the short cam pin is disposed within the cavity of the carrier (as shown); and movement from the retracted configuration to the deployed configuration includes movement in a forward/aft direction of the short cam pin relative to the forward bolt and movement of the plurality of bearings.  See axis A, e.g., Fig. 7, and disclosed movement “into the direction of closing Z,” as set forth at col. 6, lines 6-8 (e.g., 6:6-8), e.g., Fig. 6.
Re: claim 2, Engel further discloses wherein, in the retracted configuration, e.g., Fig. 6, the carrier is offset rearward away from the forward bolt.  Compare to, e.g., Fig. 7.
Re: claim 3, Engel further discloses wherein movement from the retracted configuration to the deployed configuration comprises moving the carrier forward closer to the forward bolt.  See above.
Re: claim 4, Engel further discloses wherein the plurality of bearings comprises at least two bearings and the movement of the at least two bearings is in a direction that is nonparallel with the forward/aft direction.  Comparing, e.g., Figs. 6 and 7, it is clear that the bearings move in a nonparallel direction to that of the direction of closing Z.
Re: claim 5, Engel further discloses wherein each of the plurality of bearings comprise: an internal configuration wherein each bearing is internal to the forward bolt and does not extend beyond an outer surface of the forward bolt; and49Docket No. 012G an extended configuration wherein at least a portion of each bearing extends beyond an outer surface of the forward bolt.  This is also clearly demonstrated by comparing, e.g., Figs. 6 and 7.
Re: claim 6, Engel further discloses wherein each of the plurality of bearings comprise at least one selected from the group of a sphere or a cylinder, as shown.
Re: claim 8, Engel further discloses further comprising a bolt extension 92 that mechanically attaches to the forward bolt, 4:67-5:1, and extends rearward from the forward bolt, wherein the bolt extension is disposed rearward of a forward end of the carrier, both as shown.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Engel.
Engel discloses the claimed invention as applied above except for wherein the firearm operating system is compatible with a milspec AR-15 upper receiver.
Engel further discloses the claimed invention being an improvement on a known gas-powered automatic firearm, 1:62-2:11.
The M16, a fully-automatic firing capable firearm, is also a well-known gas-operated firearm.  The semi-automatic version of the M16 is also well-known as the AR-15, which is, or can be made to be, identical to the M16, with the exception of fully-automatic firing capability.  Both are well-known in the art to require a similar operating system, e.g., a bolt carrier/bolt combination in a gas-blowback configuration.
Substituting the operating system of Engel for one normally occurring in AR-15 platform firearms would have been obvious at the time of invention to one of ordinary skill in the art.  Rationale: When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (citing U.S. v. Adams, 383 US 36, 50-51 (1966)).
Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Engel in view of US 2016/0010938 to Merkley et al. (“Merkley”).
Re: claim 14, Engel discloses the claimed invention as applied above except for a barrel extension.
Merkley discloses a barrel extension 110, e.g., Fig. 1, in the same field of endeavor for the purpose of improving accuracy, ¶ [0002].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Engel as taught by Merkley in order to improve accuracy.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re: claims 16-17, see relevant claims above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 13-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/987,204 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the metes and bounds of the instant claims are covered by the claims of the reference application.
For example, instant claim 1 (e.g., “IC 1”) is otherwise identical to reference application claim 1 (e.g., “RAC 1”) but differs therefrom in that RAC 1 further requires “a forward end of the short cam pin comprises a plurality of ramp surfaces that interface with the plurality of bearings when the short cam pin moves relative to the forward bolt,” which is sufficiently expressed in IC 7.
IC 2, requiring an offset of the carrier rearwardly from the forward bolt, is a rewording of RAC 2, requiring a gap between the forward bolt and the carrier, i.e., neither application discloses the carrier being offset other than rearwardly from the bolt.
Although the limitation of IC 3 are not expressly recited in RAC 1-25, “movement from the retracted configuration to the deployed configuration comprises moving the carrier forward closer to the forward bolt” is, if not inherent, at least obvious in view of the recitation in RAC 1 that “movement from the retracted configuration to the deployed configuration includes movement in a forward/aft direction of the short cam pin relative to the forward bolt,” when relying on the specification to determine the meanings of “retracted configuration” and “deployed configuration.”  That is, one reading the disclosure to understand the meanings of these terms would ascertain that “movement in a forward/aft direction,” when moving from the retracted configuration to the deployed configuration, includes only forward movement of the carrier toward the forward bolt.
IC 4, requiring at least two bearings moving in a direction that is nonparallel with the forward/aft direction, is covered by RAC 3, requiring at least two bearings moving in a direction that is perpendicular to the forward/aft direction.  That is, although IC 1 is broader, being nonparallel to a direction is met by being perpendicular thereto.
IC 5 is identical to RAC 4.
IC 6 is met by RAC 6.
IC 13 would have been obvious to one of ordinary skill in the art, not only because such is disclosed as an exemplary firearm for the operating system, but also, because, as noted above, the AR-15 platform is well-known in the art to require a similar operating system.  Substituting that operating system claimed in the reference application for one normally occurring in AR-15 platform firearms would be obvious.  See also the rationale per KSR, above.
ICs 14-16 are fairly met by RACs 11-12.
IC 17 is fairly met by RAC 15, given that “a plurality of bearings” inherently requires “at least two bearings.”  Alternatively, the particular number of bearings would be obvious to one of ordinary skill in the art, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
IC 18 is fairly met by RAC 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Specifically, at time of the posting of this action, the patent resulting from the reference application had not yet been published.  Should such publish in the interim, the same rationale for rejecting the claims would apply, albeit not provisionally.
Allowable Subject Matter
Claims 9-12 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
8-Apr-22